Case 1:17-cr-00094-SPW Document 45 Filed 08/06/20 Page 1 of 1

FILED

IN THE UNITED STATES DISTRICT COURT AUG 0 6 2000
FOR THE DISTRICT OF MONTANA slerk US ex
BILLINGS DIVISION District Of Montana

Billings

UNITED STATES OF AMERICA,
CR 17-94-BLG-SPW
Plaintiff,

VS. ORDER GRANTING
MOTION FOR EARLY
ANDREW GINN, TERMINATION OF
SUPERVISION

 

Defendant.

 

Upon the Defendant’s Unopposed Motion for Early Termination of
Supervision (Doc. 44), pursuant to 18 U.S.C. § 3583(e) and good cause being
shown,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Andrew Ginn’s term of supervised release is terminated as of the date of this
Order.

The Clerk shall notify counsel and the U.S. Probation Office of this Order.

DATED this a day of August, 2020.

si beh Loi
SUSAN P. WATTERS
United States District Judge
